DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s amendments and remarks filed on January 12.
	Claims 1, 3-5, 8-9, and 12 are currently amended.  
	Claims 2 and 16-21 are currently canceled.
	Claims 32-34 are newly added.
Claims 1, 3-15, and 32-34 are pending and are allowed.
	
	
Response to Remarks/Amendments
Claim Objections.
The outstanding claim objection of claim 9 is withdrawn in view of applicant’s amendment deleting the misplaced word, “and”.
35 USC § 112 Rejections.
All of the outstanding 35 USC 112 (b)/second paragraph rejections are withdrawn in view of applicant’s amendments correcting them all.
35 USC § 101 Rejections.
All outstanding 35 USC 101 rejections are withdrawn in view of Applicant’s amendments explicitly stating, “autonomously controlling the power machine with a controller, using the identified path and without an operator controlling the power machine in real time”.

35 USC § 103 Rejections.
All outstanding 35 USC 103 rejections are withdrawn in view of Applicant’s amendments and arguments.  
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “a positioning device to identify trailer position information” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art reference Ashby et al. (Publication US 2015/0045992) discloses a robotic control system for a vehicle having a chassis and a drive system carrying the chassis.  The robotic control system including a controller configured to control the drive system.  The controller being further configured to at least one of auto-load the vehicle onto a trailer, preclude tipping of the vehicle, stabilize yaw of the vehicle, simulate Ackerman steering, balance the vehicle on two wheels, retrieve an other vehicle, transfer a payload from the vehicle to the other vehicle, coupling of at least one other vehicle to the vehicle, retrieval or movement of a container using either relative sensing or absolute position referencing, profile cutting of plants, and 3D print cement. 
Prior art reference Chilson et al. (Publication US 2008/0199298) discloses a method and system for automatically loading and unloading a transport.  A guidance system follows a travel path to a position near the transport and then a sensor profiles a transport so that a transport path is determined 
Prior art reference Packeiser et al. (Publication US 2019/0225285) discloses a tugger train trailer, including a frame and drive-on surfaces for holding a trolley cart.  Transport vehicle drive-on surfaces for an autonomous transport vehicle moving the trolley cart are also provided such that a unit of trolley cart and autonomous transport vehicle can drive on the drive-on surfaces.

Regarding claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
   	A method of loading a power machine onto a trailer, the method comprising:
	locating a position of the trailer using a positioning device to identify trailer position information, wherein locating the position of the trailer further comprises identifying four corners of a flatbed portion of the trailer using the positioning device;
	locating the power machine using the positioning device to generate power machine position information;
	identifying a path for the power machine to travel onto the trailer, using a computer and the position of the trailer and the position of the power machine, the path having points including a final point on the trailer that represents a final position on the path where the power machine is to be located; and
	autonomously controlling the power machine with a controller, using the identified path and without an operator controlling the power machine in real time, to drive the power machine to a first point on the path to align the power machine with the trailer and then drive the power machine along the path onto the trailer to the final point.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Tuesday 9:00 am - 5:00 pm and Thursday 9:00 am - 1:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666